DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the term “substituted organic radical” is vague and indefinite because it is unclear of what are the metes and bounds for said term. An organic radical can be anything in organic chemistry. 
Claim 1 recites the limitation "the oligomer" in lines 6 and 8.  There is insufficient antecedent basis for this limitation in the claim. Even though the word (primer) is added after “the polymer”, the parentheses make it unclear to what part of the claims said limitations apply. 
Claims 8-9 are vague and indefinite because it is unclear whether the claims require the presence of a primer bearing a phosphoryl-guanidine backbone moiety of formula I or just the polymerase and other elements required for amplification not including the primer.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8-9 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Stetsenko et al. (WO 2016/028187, published 25 February 2016, cited in the IDS filed 9/21/2020).
Stetsenko et al. discloses a modified oligonucleotide comprising at least one inter-unit phosphate group substituted at the phosphorus with a guanidine moiety identical to the instant structure of formula (I).  Stetsenko et al. discloses that said modified oligonucleotide can be used as primers in a method of amplification of nucleic acids such as polymerase chain reaction (PCR) methods which inherently comprise a reaction mixture for template-based enzymatic DNA synthesis. (see page 35, examples and claims).
The applied reference has a common inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over  by Stetsenko et al. (WO 2016/028187, published 25 February 2016, cited in the IDS filed 9/21/2020).
Stetsenko et al. discloses a modified oligonucleotide comprising at least one inter-unit phosphate group substituted at the phosphorus with a guanidine moiety identical to the instant structure of formula (I).  Stetsenko et al. discloses that said modified oligonucleotide can be used as primers in a method of amplification of nucleic acids such as polymerase chain reaction (PCR) methods which inherently comprise a reaction mixture for template-based enzymatic DNA synthesis. (see page 35, examples and claims).
With regards to claims 4-7 merely reciting a plethora of conventional nucleic acid manipulation of reagents and methodologies, one of ordinary skill in the art would have been motivated to modify the primary reference in the manner of the claims to achieve the expected benefits, optimizations and/or expanded applications as this is well known practice in the art. The allele specific amplification or reverse transcription and rolling circle amplifications are standard. Stetsenko et al. teaches that the primers having the phosphoryl-guanidine moiety are able to hybridize to their complementary sequences and are recognized as substrate for the polymerases. Therefore, implementing the primers to such methods does not require inventive skills and no evidence has been presented in the instant disclosure that the use of said primers having the phosphoryl-guanidine moiety have any unexpected properties or effects, or that the results should be considered unexpected in any way as compared to the closest prior art.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to carry out the claimed methods.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEZIA RILEY whose telephone number is (571)272-0786. The examiner can normally be reached 7:30-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEZIA RILEY/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        3 May 2022